Citation Nr: 0315864	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for a lower extremities 
disorder manifested by leg numbness and weakness. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from January 1974 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (Nashville RO). The appeal was since 
transferred to the Montgomery, Alabama, Regional Office (RO).

In November 2001, the veteran testified at a Travel Board 
hearing before the undersigned Board Member at the RO.  A 
copy of the transcript has been associated with the claims 
file.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West Supp. 2002)) became law.   This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

After the Board undertook additional development of the 
evidence of this case,  the United States Court of Appeals 
for the Federal Circuit invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have this new evidence initially considered by the 
RO.  Likewise, the Board can no longer attempt to cure VCAA 
deficiencies.  The result is that the RO must review evidence 
developed by the Board and adjudicate the claim considering 
that evidence, as well as evidence previously of record.  Of 
course, the review by the RO may indicate a need for further 
development.  Also, the RO must notify the appellant of the 
applicable provisions of VCAA, including what evidence is 
needed to support the claim, what evidence VA will develop, 
and what evidence the veteran must furnish.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  The RO should readjudicate the 
veteran's claim in light of the additional 
evidence added to the claims folder since 
the Board's remand dated September 2002.

3.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

